DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/670,110 filed on 10/31/2019.
Claims 1-21 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) to Provisional Application No. 62/753,492, filed on 10/31/2018.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 04/24/2020, 11/07/2019, and 10/31/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1, the claim calls for polymorphic hardware, however, there is no hardware element found within the claimed polymorphic hardware. As recited in the body of the claim, the claimed polymorphic hardware contains the following modules/features: “polymorphic core”, “polymorphic logic”, “framework list”, “graph”, and “polymorphic model”.  The mere recitation of a machine or hardware in 
Regarding claims 2-13, claims 2-13 are dependent upon claim 1 and are rejected under the same rational as independent claim 1.
Regarding claim 14, the claim calls for a polymorphic core, however, there is no hardware element found within the claimed polymorphic core. As recited in the body of the claim, the claimed polymorphic core contains the following modules/features: “polymorphic logic”, “proactive polymorphic model”, “decision mechanism”, and “neuron”.  The mere recitation of a machine or hardware in the preamble with an absence of a machine or hardware in the body of the claim fails to make the claim statutory under 35 USC 101. As a result, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Regarding claims 15-18, claims 15-18 are dependent upon claim 14 and are rejected under the same rational as independent claim 14.
Regarding Claim 19; based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 19 is neither positively tied to a particular machine that accomplishes the claimed method steps nor transforms underlying subject matter and is rejected as ineligible subject matter under 35 U.S.C. 101.  The claim may be directed to non-statutory subject matter because the claim is not tied to a particular machine (See e.g. Ex parte Marius A. Cornea-Hasegan, Appeal 2008-4742, pages 8-11).  As a result, the claimed method could be completely performed mentally/verbally by a user/operator/administrator.  As a result, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claim be further amended to positively recite at least one step of the claimed method is performed by a particular (such as, “determining, by a computing device, … ; comparing, by the computing device, …;  or providing, by the computing device, ....).
Regarding Claims 20-21; claims 20-21 depend on independent claim 19 and are rejected under 35 U.S.C. 101 under the same rational as independent claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 20; Claim 20 recites the limitation “determining if a previous topology for the proactive polymorphic model exists; authentication the previous topology” (emphasis added).  The aforementioned limitations are preceded by the term ‘if’.  Claim scope is not limited by claim language that suggests or makes optional but does not require the steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP 2111.04 [R-08.2017]). Accordingly, the limitation(s) are merely capable of performing the recited or desired functions of “authenticate the previous topology”. In the other words, there is no present tense to positively recite the aforementioned steps. As a result, the claim is rendered indefinite. As a previous topology for the proactive polymorphic model may not actually exist, and 
Under the broadest reasonable interpretation, a system (or apparatus or product) claim with conditional “if-then” claim limitations that include structure that performs a function, which only needs to occur if a condition precedent is met, requires only the structure for performing the function should the condition occur (See MPEP 2111.04 II. [R-10.2019]). In the event that the claimed condition for performing a contingent step of a method claim is not satisfied, then the performance recited by the step need not be carried out in order for the claimed method to be performed (See MPEP 2111.04 II. [R-10.2019]). Applicant may want to reconsider the claim language to avoid conditional claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-6, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 10,162,985; Hereinafter “Carlson”) in view of Mercaldi-Kim et al. (US 2008/0164907; Hereinafter “Kim”) in view of Flores et al. (US 2014/0244574; Hereinafter “Flores”).
Regarding claim 1, Carlson teaches an attack resilient distributed proactive polymorphic hardware, comprising: at least one polymorphic core including at least one polymorphic logic (Carlson: Col. 1, Lines 32-47, The present invention presents successful, single defensive countermeasure that can address all of these attributes--polymorphism, or "mutating", which is the ability to change (perhaps an encryption to another method of encryption or key or maybe even hardware functionality) on the fly. Polymorphism has two components which when combined make up what the inventors herein call CipherLoc.RTM.. The two components are (1) a polymorphic cipher engine (the software) and (2) a polymorphic hardware engine. The polymorphic cipher engine and the polymorphic hardware engine platforms are designed to work together but are mutually exclusive of each other and can be used separately in a multitude of divergent ways. Col. 1, Lines 51-67, The present invention literally changes the operational characteristics of the hardware upon which the polymorphic cipher engine runs. The concept is specifically applied to hardware, specifically computers themselves and in particular some of the chips that comprise the motherboard and peripheral support infrastructure.  Col. 4, Lines 7-35, In this way one (1) or more processors with one (1) or more cores and configurable/dual-port memory can be used to achieve a mutating cipher.); and a polymorphic logic (Carlson: Col. 1, Lines 51-67, The present invention literally changes the operational characteristics of the hardware upon which the polymorphic cipher engine runs.).
Carlson does not explicitly teach the at least one polymorphic logic adapted to adjust an implementation of a proactive polymorphic model without changing the contextual functionality of the proactive polymorphic model; at least one policy to be executed by the proactive polymorphic model; and a graph designating a historical description of each of the at least one policy executed by the proactive polymorphic model.
In an analogous art, Kim teaches a system and method wherein the at least one polymorphic logic adapted to adjust an implementation of a proactive polymorphic model without changing the contextual functionality of the proactive polymorphic model (Kim: Table 4, Para. [0147], The polymorphic fabric designs can be compared based on the area overhead that each one incurs when configured with varying network designs. The configuration model outlined in Table 4 can be used to calculate the amount of each polymorphic fabric required to implement each of the pareto optimal designs from the initial network design space as discussed above.); 
at least one policy to be executed by the proactive polymorphic model (Kim: Para. [0115], In addition, the policies and structures of the network, via the topology and arbitration algorithm were varied. The topologies were selected to cover a range of degrees of connectivity--from the highly connected fat tree, to the less connected ring--and because they belong to several widely-used topology families. For each topology, a deterministic, minimal, oblivious source routing algorithm was used. The design space includes two buffered arbitration policies: store-and-forward and wormhole, which reserves and preserves a connection at each switch until all packets in a message have traversed the switch.); and 
a graph designating a historical description of each of the at least one policy executed by the proactive polymorphic model (Kim: Para. [0117], The performance of each NoC in the design space was measured using a microarchitectural network simulator. The simulator is execution-driven and models the network on a cycle-by-cycle basis. Para. [0147], The polymorphic fabric designs can be compared based on the area overhead that each one incurs when configured with varying network designs. The configuration model outlined in Table 4 can be used to calculate the amount of each polymorphic fabric required to implement each of the pareto optimal designs from the initial network design space as discussed above. The data can be averaged across all pareto network designs. FIG. 14 illustrates a plot 250 of the average area expansion of each possible polymorphic fabric design across all of the pareto optimal network configurations. Each white bar in the graph corresponds to one polymorphic fabric design. The height of the bar represents the area of the polymorphic fabric relative to the ASIC area of the network it is implementing. There are several overriding trends that govern the quality of a polymorphic fabric, Para. [0152]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the system and method of Carlson to include wherein the polymorphic logic includes a (Kim: Para. [0022]).
Kim does not explicitly teach a framework list defining at least one policy.
In an analogous art, Flores teaches a framework list defining at least one policy to be executed by the proactive polymorphic model (Flores: Para. [0025], In scenario 110, an asset 112 within an asset repository 111 can be decomposed into an assembly 114. In one instance, assembly 114 can be associated with an index 135 which can conform to a Document Type Definition (DTD) 116. Definition 116 can delineate assembly construction which can include, but is not limited to, metadata information, a status information, an evaluation status, an output type, a data source, a raw data source, an approval list, an assembly rule, an owners list, a related elements reference, an access type, and the like. Para. [0026], Para. [0027], Assembly 114 can be associated with one or more assembly rules which can dictate assembly 114 organization and/or enhancement into assets. Para. [0050], Asset server 310 can be a hardware/software element for executing polymorphic engine 320. Server 310 can include, but is not limited to, a repository, an inventory server, a content management system (CMS), and the like. Server 310 can include, but is not limited to, a polymorphic engine 320, Para. [0051], Polymorphic engine 320 can be a hardware/software entity for enabling polymorphic asset 372 creation and/or management. Para. [0049]); and 
a graph designating a historical description of each of the at least one policy executed by the proactive polymorphic model (Flores: Para. [0037], Feedback 156 can be utilized to create a visualization 170 which can permit "high" level views of asset utilization and reuse. Visualization 170 can include, but is not limited to, a heat map, a graph, a graphic, an infographic, and the like. Visualization 170 can be associated with an assembly, an asset, and the like. In one instance, visualization 170 can be presented within a graphical user interface. Claim 3, Para. [0062])
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Flores with the system and method of Carlson and Kim to include a framework list defining at least one (Flores: Para. [0005]).
Regarding claim 2, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1, wherein the at least one polymorphic core adjusts an implementation of the proactive polymorphic model by at least one of: configuring the proactive polymorphic model and training the proactive polymorphic model (Kim: Para. [0010], These chips consist of relatively large reconfigurable "objects," which are configurably connected FPGA-style. Para. [0126], It is important to understand that the polymorphic network can be configured (and reconfigured) after fabrication, prior to application runtime to mimic traditional fixed function networks. This capability to reconfigure interconnections within the polymorphic network gives it a unique capability that has not previously been provided, Para. [0127], Para. [0128], a plurality of processors can be included as functional components in the semiconductor die, along with the polymorphic network, and the polymorphic network can be employed to configure or reconfigure interconnections between ports of the plurality of processors, as well as any other functional components that are also part of this single die. Para. [0129]).
Regarding claim 3, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1, wherein the implementation of the proactive polymorphic model includes executing the at least one policy of the proactive polymorphic hardware based on a decision mechanism and at least one of: a neuron and a gate (Kim: Para. [0115], To explore a wide range of network on chip (NoC) designs, network parameters, such as queue capacities and packet sizes were varied. In addition, the policies and structures of the network, via the topology and arbitration algorithm were varied. Para. [0062], Because most of the logic of component and polymorphic network chip designs exists in fixed functional cores, their performance (speed and power) will tend to be closer to that of ASICs than that of FPGAs. Small gate array components can be used to implement any small custom logic. [gate array component meets neuron limitation] Para. [0028], The selectively configurable crossbars that are disposed between the regions comprise a plurality of switches that are selectively set in a state that achieves the desired interconnection scheme. Para. [0030], Memory registers store connection data defining states of the configurable data connections to achieve a desired interconnection scheme for electrically interconnecting the plurality of ports of the polymorphic network. The states of the configurable data connections are modifiable at any time until an application that will use the polymorphic network is run.).
Regarding claim 4, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 3, wherein the decision mechanism is based on a finite state machine (FSM) (Carlson: Fig. 2, Col. 3, Lines 24-67, Messages can be viewed as a sequence of sub-messages further composed of individual blocks and/or symbols. Each symbol is represented by some digital encoding such as ASCII or Unicode. The progression of each similar block comprises a sequence of digital signals that can be represented/implemented by a Finite State Machine (FSM) as illustrated in FIG. 2. The Finite State Machine, representing the sub-message, consists of independent sequences that can be applied serially from a base state via an IPC in the form of a LUT in the FSM. The input to the FSM is the plain text symbol or block and the output is the encrypted cipher text for transmission.), and wherein a neuron is included within a polymorphic core Para. [0062], Because most of the logic of component and polymorphic network chip designs exists in fixed functional cores, their performance (speed and power) will tend to be closer to that of ASICs than that of FPGAs. Small gate array components can be used to implement any small custom logic. [gate array component meets neuron limitation].
Regarding claim 5, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 4, wherein the neuron is based on trainable logics, including as least one of: a perceptron, a weighted trainable logic, a logical configuration, and an FSM based trainable mechanism (Kim: Para. [0010], These chips consist of relatively large reconfigurable "objects," which are configurably connected FPGA-style. Para. [0126], It is important to understand that the polymorphic network can be configured (and reconfigured) after fabrication, prior to application runtime to mimic traditional fixed function networks. This capability to reconfigure interconnections within the polymorphic network gives it a unique capability that has not previously been provided, Para. [0127], Para. [0128], a plurality of processors can be included as functional components in the semiconductor die, along with the polymorphic network, and the polymorphic network can be employed to configure or reconfigure interconnections between ports of the plurality of processors, as well as any other functional components that are also part of this single die. Para. [0129]).
Regarding claim 6, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1, wherein any subsequent policy selection by the proactive polymorphic hardware is based on previously selected policies which are described and stored in the graph (Kim: Para. [0147]-[0150], Each white bar in the graph corresponds to one polymorphic fabric design. The height of the bar represents the area of the polymorphic fabric relative to the ASIC area of the network it is implementing. There are several overriding trends that govern the quality of a polymorphic fabric, as follows. [0148] The "worst" fabrics, those that incur the greatest increases in area consumption, are the fabrics, which over-provision the polymorphic fabric queues, both in depth and width, relative to the queues in the configuring network. [0149] For a fixed queue size, the more constrained the horizontal routing resources, the greater the area over-head. [0150] The number of slices per region and the amount of vertical routing do not influence area overhead with any notable pattern.).
Regarding claim 10, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1, wherein the proactive polymorphic hardware further comprises: a self-trusted distributed polymorphic fabric, wherein the trusted distributed polymorphic fabric is configured to provide a secure interface between the at least one polymorphic core, the framework list, and the graph (Kim: Fig. 9-15, Para. [0129], Careful design allows runtime configuration of the resources comprising the polymorphic network, to form interconnects with custom topologies, buffer allocations, and packet sizes. The microarchitecture of the configurable fabric is described below, followed by some examples of how to take advantage of the polymorphism provided by the polymorphic network. Para. [0130], The exemplary polymorphic network switch, as with a classic switch, includes input packet queues, routers, arbiters, and crossbars of connections. A "slice" 156 includes an input queue 153, a router 158, an arbiter 160, broadcast conductors 157 (used for conveying data along a route, the next step of which is determined by the router), and configurable data connections 162. Also included is a multiplexer 155 that selects one of the outputs for input to the input queue of another slice. These slices are clustered into regions 152. Para. [0147]-[0151]).
Regarding claim 11, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1, wherein the proactive polymorphic hardware is further connected to a distributed network, wherein the distributed network includes additional proactive polymorphic hardware (Flores: Para. [0050], Asset server 310 can be a hardware/software element for executing polymorphic engine 320. Server 310 can include, but is not limited to, a polymorphic engine 320, a warehouse 330, a data store 340, and the like. Server 310 can be a component of a networked computing environment, a distributed computing environment, and the like.).
Regarding claim 13, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1, further comprising: adapting a binary of a selected policy, software, or both, to a current architecture of the proactive polymorphic model to produce an output, wherein the output is agnostic to the current architecture of the proactive polymorphic model (Flores: Para. [0030], Assembly data 136 can include data associated with the assembly 114 and can be persisted within a text format, a binary format, and the like. In one instance, assembly data 136 can conform to a name value pairing format, an Extensible Markup Language format, and the like. For example, data 136 can include a pairing 139 which can identify a container format, and parameters associated with the assembly data. It should be appreciated that container format information can be leveraged to enable polymorphic capabilities of the asset. Claim 12, A system for asset reuse comprising: a polymorphic engine configured to dynamically create a polymorphic asset, wherein the polymorphic asset is an asset comprised of at least one assembly, wherein the assembly is associated with at least a portion of a source assets).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 10,162,985; Hereinafter “Carlson”) in view of Mercaldi-Kim et al. (US 2008/0164907; Hereinafter “Kim”) in view of Flores et al. (US 2014/0244574; Hereinafter “Flores”) and further in view of de Monseignat et al. (US 2009/0077383; Hereinafter “de Monseignat”).
Regarding claim 7, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1. Carlson, in combination with Kim and Flores does not explicitly teach wherein the framework list includes at least one of: a framework for generation of a finite state machine (FSM), a majority vote mechanism, an authenticator, one or more traps, an activation module, and a unique identification.  
In an analogous art, de Monseignat teaches a system and method wherein the framework list includes at least one of: a framework for generation of a finite state machine (FSM), a majority vote mechanism, an authenticator, one or more traps, an activation module, and a unique identification (de Monseignat: Para. [0073], A source-code-level polymorph engine may utilize equivalent functions to perform modifications including: inserting time-shifting delays to counter passive and glitching attacks; randomly reordering the source code; insertion and/or reference to API and call wrappings to disallow global analysis and survey, hiding breakpoint attacks between versions; insertion of tracer detection code and traps; insertion of sub-thread generators, tracers, and debuggers avoiders; insertion of fake code, operations, and calls; and insertion of auto-protection systems and verifications, tracers/monitors/debuggers detection and counter-measures, virtual machine detection functions, and the like.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of de Monseignat with the system and method of Carlson, Kim, and Flores to include wherein the framework list includes at least one of: a framework for generation of a finite state machine (FSM), a majority vote mechanism, an authenticator, one or more traps, an activation module, and a unique identification because this functionality enables detection and prevention of traps and malicious logic via polymorphic engines to enhance security measures (de Monseginat: Para. [0028]).
Regarding claim 8 Carlson, in combination with Kim, Flores, and de Monseignat teaches the proactive polymorphic hardware of claim 7, wherein the traps include at least one of: a honeypot, a canary logic, and a hooking logic (de Monseignat: Para. [0073], insertion of jumps to break logic paths, for example jumps to random lines and/or segments of code and/or addresses in memory; inserting time-shifting delays to counter passive and glitching attacks; randomly reordering the source code; insertion and/or reference to API and call wrappings to disallow global analysis and survey, hiding breakpoint attacks between versions; insertion of tracer detection code and traps; insertion of sub-thread generators, tracers, and debuggers avoiders; insertion of fake code, operations, and calls; and insertion of auto-protection systems and verifications, tracers/monitors/debuggers detection and counter-measures, virtual machine detection functions, and the like. [0106], [0169]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 10,162,985; Hereinafter “Carlson”) in view of Mercaldi-Kim et al. (US 2008/0164907; Hereinafter “Kim”) in view of Flores et al. (US 2014/0244574; Hereinafter “Flores”) and further in view of Clark et al. (US 2020/0145216; Hereinafter “Clark”).
Regarding claim 12, Carlson, in combination with Kim and Flores teaches the proactive polymorphic hardware of claim 1.  Carlson, in combination with Kim and Flores does not explicitly teach wherein the distributed network is a distributed ledger.  
In an analogous art, Clark teaches a system and method wherein the distributed network is a distributed ledger (Clark: Para. [0002], The present disclosure relates to systems, methods, and apparatuses to secure computer networks associated with distributed ledgers and their application against network-borne security threats.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Clark with the system and method of Carlson, Kim, and Flores to include wherein the distributed (Clark: Para. [0007]).

Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 10,162,985; Hereinafter “Carlson”) in view of Mercaldi-Kim et al. (US 2008/0164907; Hereinafter “Kim”).
Regarding claim 14, Carlson teaches a polymorphic core, comprising: at least one hardware logic configured to execute specific functions of a proactive polymorphic model (Carlson: Col. 1, Lines 32-47, The present invention presents successful, single defensive countermeasure that can address all of these attributes--polymorphism, or "mutating", which is the ability to change (perhaps an encryption to another method of encryption or key or maybe even hardware functionality) on the fly. Polymorphism has two components which when combined make up what the inventors herein call CipherLoc.RTM.. The two components are (1) a polymorphic cipher engine (the software) and (2) a polymorphic hardware engine. The polymorphic cipher engine and the polymorphic hardware engine platforms are designed to work together but are mutually exclusive of each other and can be used separately in a multitude of divergent ways. Col. 1, Lines 51-67, The present invention literally changes the operational characteristics of the hardware upon which the polymorphic cipher engine runs. The concept is specifically applied to hardware, specifically computers themselves and in particular some of the chips that comprise the motherboard and peripheral support infrastructure.  Col. 4, Lines 7-35, In this way one (1) or more processors with one (1) or more cores and configurable/dual-port memory can be used to achieve a mutating cipher.); and a polymorphic logic (Carlson: Col. 1, Lines 51-67, The present invention literally changes the operational characteristics of the hardware upon which the polymorphic cipher engine runs.)
Carlson does not explicitly teach wherein the polymorphic logic includes a decision mechanism and at least one neuron.
In an analogous art, Kim teaches a system and method wherein the polymorphic logic includes a decision mechanism and at least one neuron (Kim: Para. [0062], Because most of the logic of component and polymorphic network chip designs exists in fixed functional cores, their performance (speed and power) will tend to be closer to that of ASICs than that of FPGAs. Small gate array components can be used to implement any small custom logic. [gate array component meets neuron limitation] Para. [0028], The selectively configurable crossbars that are disposed between the regions comprise a plurality of switches that are selectively set in a state that achieves the desired interconnection scheme. Para. [0030], Memory registers store connection data defining states of the configurable data connections to achieve a desired interconnection scheme for electrically interconnecting the plurality of ports of the polymorphic network. The states of the configurable data connections are modifiable at any time until an application that will use the polymorphic network is run.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the system and method of Carlson to include wherein the polymorphic logic includes a decision mechanism and at least one neuron because this functionality provides for a polymorphic chip that can be configured and reconfigured with data for runtime of an application and achieve different interconnect schemes (Kim: Para. [0022]).
Regarding claim 15, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 14, wherein the decision mechanism is based on a finite state machine (FSM) (Carlson: Fig. 2, Col. 3, Lines 24-67, Messages can be viewed as a sequence of sub-messages further composed of individual blocks and/or symbols. Each symbol is represented by some digital encoding such as ASCII or Unicode. The progression of each similar block comprises a sequence of digital signals that can be represented/implemented by a Finite State Machine (FSM) as illustrated in FIG. 2. The Finite State Machine, representing the sub-message, consists of independent sequences that can be applied serially from a base state via an IPC in the form of a LUT in the FSM. The input to the FSM is the plain text symbol or block and the output is the encrypted cipher text for transmission.), and 
wherein the neuron is based on trainable logics, including as least one of: a perceptron, a weighted trainable logic, a logical configuration, and an FSM based (Kim: Para. [0010], These chips consist of relatively large reconfigurable "objects," which are configurably connected FPGA-style. Para. [0126], It is important to understand that the polymorphic network can be configured (and reconfigured) after fabrication, prior to application runtime to mimic traditional fixed function networks. This capability to reconfigure interconnections within the polymorphic network gives it a unique capability that has not previously been provided, Para. [0127], Para. [0128], a plurality of processors can be included as functional components in the semiconductor die, along with the polymorphic network, and the polymorphic network can be employed to configure or reconfigure interconnections between ports of the plurality of processors, as well as any other functional components that are also part of this single die. Para. [0129]).
Regarding claim 16, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 15, wherein the at least one hardware logic includes at least one of: a framework list read logic, a graph update logic, a majority vote logic, and a policy choice logic (Kim: Para. [0115], In addition, the policies and structures of the network, via the topology and arbitration algorithm were varied. Para. [0129], To understand the performance impact of component and configurable network assembly on a CMP design, the Virtutech Simics.TM. simulation framework and GEMS.TM. tool set were used.).
Regarding claim 17, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 15, wherein the at least one hardware logic has a polymorphic structure (Kim: Para. [0010], These chips consist of relatively large reconfigurable "objects," which are configurably connected FPGA-style. Para. [0126], It is important to understand that the polymorphic network can be configured (and reconfigured) after fabrication, prior to application runtime to mimic traditional fixed function networks. This capability to reconfigure interconnections within the polymorphic network gives it a unique capability that has not previously been provided, Para. [0127], Para. [0128], a plurality of processors can be included as functional components in the semiconductor die, along with the polymorphic network, and the polymorphic network can be employed to configure or reconfigure interconnections between ports of the plurality of processors, as well as any other functional components that are also part of this single die. Para. [0129]).
Regarding claim 18, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 14, wherein the polymorphic logic is configured to create polymorphic software to be executed either on a polymorphic logic or on a discrete deterministic logic (Kim: Para. [0016], The components can be assembled into an application-specific layout, and this arrangement of components is then bonded to the polymorphic network substrate, which can selectively interconnect them in various different ways, determined before (or even modified during) runtime of an application. The interconnection scheme that is used for the polymorphic network can be selected to provide an optimal configuration and can even be dynamically varied as a specific application requires.).

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercaldi-Kim et al. (US 2008/0164907; Hereinafter “Kim”) in view of Scarlata (US 2015/0193252).
Regarding claim 19, Kim teaches a method of establishing a topology of a proactive polymorphic model, comprising: 
activating an application topology for a proactive polymorphic model (Kim: Para. [0024], With an exemplary polymorphic architecture, the following discussion shows how to customize network topology, link bandwidth, and buffer capacity. The polymorphic network pays for this flexibility with additional area over-head.), wherein the application topology is based on an infrastructure topology of the application topology (Kim: Fig. 10, Para. [0115], In addition, the policies and structures of the network, via the topology and arbitration algorithm were varied. The topologies were selected to cover a range of degrees of connectivity--from the highly connected fat tree, to the less connected ring--and because they belong to several widely-used topology families. For each topology, a deterministic, minimal, oblivious source routing algorithm was used. Para. [0140], Flexible or hybrid topologies: Configuration of the polymorphic fabric to implement a particular topology is a matter of forming appropriately sized switches and connecting them according to the desired topology. FIG. 10 illustrates the mapping of a portion of a fat tree 200 onto the polymorphic fabric.); 
Kim does not explicitly teach activating a security topology of a proactive polymorphic model, wherein the security topology is based on an infrastructure topology.
In an analogous art, Scarlata teaches a system and method wherein activating a security topology of a proactive polymorphic model, wherein the security topology is based on an infrastructure topology (Scarlata: Para. [0069], GVTPM manager 110 is the central management component for GVTPM framework 40. In the example embodiment, GVTPM manager 110 is the management component responsible for vTPM provisioning, bridging the other framework components, and granting serialized access to TPM 30 for the DMs. In one embodiment, GVTPM manager 110 provisions new DMs by requesting that VMM 64 (a) create the necessary VMs and (b) provide communication channels. During the process of provisioning a new DM, GVTPM manager 110 will collect any information that PSS 100 requires to authenticate the DM, such as measurement of the DM code. For example, GVTPM manager 110 may measure the PCS within the particular VM definition that serves as the basis for instantiating the DM in question. For instance, VM definition 41 may include a PCS 45 for a particular type or model of TPM, while VM definition 51 may include a PCS 55 for a particular type or model of smartcard. Para. [0067]-[0068], [0073], [0031], For purposes of this disclosure, vTPMs, proprietary vSCs, and similar virtual devices may be referred to as device models (DMs). In the example embodiment, such device models are supported by GVTPM framework 40. In addition, GVTPM framework 40 may support multiple DM designs.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Scarlata with the system and method of Kim to include activating a security topology of a proactive polymorphic model, wherein the security topology is based on an infrastructure topology because this functionality provides for a polymorphic device models that are supported by frameworks and are authenticated (Scarlata: Para. [0069]).
Regarding claim 20, Kim, in combination with Scarlata, teaches the method of claim 19, further comprising: determining if a previous topology for the proactive polymorphic model exists; authentication the previous topology; and polymorphing the proactive polymorphic model with a new security topology (Scarlata: Para. [0073], In the example embodiment, PSS 100 authenticates the vTPM and ensures that the state of a vTPM is only loaded into the vTPM that stored the state previously. PSS 100 also ensures the integrity of the stored state, and provides anti-replay protection.).

Allowable Subject Matter
Regarding claims 9 and 21, Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437